Exhibit 16 June 4, 2013 U.S. Securities and Exchange Commission 100 F. Street, NE Washington, DC 20549-7561 Re: HUAYUE ELECTRONICS, INC. - SEC File No.0-54205 Ladies and Gentlemen: We have read the statements of HUAYUE ELECTRONICS, INC. in Item 4.01 on Form 8-K to be filed on or about June 5, 2013 and are in agreement with such statements as they pertain to our firm. We have no basis to agree or disagree with other statements of the registrant contained therein. Yours truly, /s/ GZTY CPA GROUP, LLC Certified Public Accountants Metuchen, New Jersey
